Citation Nr: 0020969	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-17 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral varicose 
veins, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision in 
which the RO denied a rating in excess of 30 percent for the 
veteran's bilateral varicose veins.  


REMAND

By letter received at the Board on August 1, 2000, the 
veteran requested a videoconference hearing in Winston Salem, 
North Carolina, before a member of the Board.  Since this 
letter was received within 90 days of notice of certification 
of the veteran's case to the Board, see 38 C.F.R. § 20.1304 
(1999), further action to comply with the veteran's request 
is required.  Additionally, it appears that the veteran's 
request for a videoconference amounts to a request for an 
"electronic" hearing as contemplated by 38 C.F.R. 
§§ 20.3(h), 20.700(e) (1999).  

Against this background, the case is REMANDED to the RO for 
the following action:

The RO should schedule a hearing for the 
appellant before a member of the Board.  
If feasible, it should be an electronic 
hearing.  

No action is required of the appellant until he receives 
further notice from the RO.  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for further 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

